Name: 2011/244/EU: Commission Implementing Decision of 15Ã April 2011 of excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2011) 2517)
 Type: Decision_IMPL
 Subject Matter: NA;  agricultural policy;  EU finance
 Date Published: 2011-04-16

 16.4.2011 EN Official Journal of the European Union L 102/33 COMMISSION IMPLEMENTING DECISION of 15 April 2011 of excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2011) 2517) (only the Bulgarian, Danish, Dutch, English, French, German, Greek, Italian, Portuguese, Romanian, and Spanish texts are authentic) (2011/244/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999 and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulations (EC) No 1258/1999 and (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 31 December 2010 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, Romania and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 15 April 2011. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 160, 26.6.1999, p.103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact BUDGET ITEM 6701 BG Decoupled Direct Aids 2009 Weaknesses in the functioning of LPIS-GIS FLAT RATE 10,00 EUR 20 848 236,79 0,00 20 848 236,79 TOTAL (BG) EUR 20 848 236,79 0,00 20 848 236,79 DK Fruit and Vegetables - Operational Programmes 2007 Deficient performance of the on-the-spot control FLAT RATE 2,00 DKK 36 186,06 0,00 36 186,06 DK Fruit and Vegetables - Operational Programmes 2008 Deficient performance of the on-the-spot control FLAT RATE 2,00 EUR 58 609,25 0,00 58 609,25 DK Dried Fodder 2005 Non-compliance with the minimum percentage of additional checks of operators who dried fodder has been supplied to and the late submission of the annual statistics FLAT RATE 2,00 DKK 81 519,23 0,00 81 519,23 DK Dried Fodder 2006 Non-compliance with the minimum percentage of additional checks of operators who dried fodder has been supplied to and the late submission of the annual statistics FLAT RATE 2,00 DKK  384 358,59 0,00  384 358,59 DK Dried Fodder (2007+) 2007 Non-compliance with the minimum percentage of additional checks of operators who dried fodder has been supplied to and the late submission of the annual statistics FLAT RATE 2,00 DKK  376 720,62 0,00  376 720,62 DK Dried Fodder (2007+) 2008 Non-compliance with the minimum percentage of additional checks of operators who dried fodder has been supplied to and the late submission of the annual statistics FLAT RATE 2,00 DKK 54 280,43 0,00 54 280,43 TOTAL (DK) EUR 58 609,25 0,00 58 609,25 TOTAL (DK) DKK  933 064,93 0,00  933 064,93 ES Meat Premiums - Ewe and Goats 2004 Late start of on-the-spot checks FLAT RATE 2,00 EUR 1 559 059,12 0,00 1 559 059,12 ES Meat Premiums - Bovines 2004 On-the-spot control weakness FLAT RATE 5,00 EUR 13 753,33 0,00 13 753,33 ES Meat Premiums - Bovines 2004 On-the-spot control weaknesses - insufficent or inadequate quality of control - inadequate control FLAT RATE 5,00 EUR 1 401 451,46 0,00 1 401 451,46 ES Meat Premiums - Ewe and Goats 2005 Late start of on-the-spot checks FLAT RATE 2,00 EUR 1 652 652,30 0,00 1 652 652,30 ES Meat Premiums - Bovines 2005 On-the-spot control weakness FLAT RATE 5,00 EUR 14 080,18 0,00 14 080,18 ES Meat Premiums - Bovines 2005 On-the-spot control weaknesses - insufficent or inadequate quality of control - inadequate control FLAT RATE 5,00 EUR 1 421 329,38 0,00 1 421 329,38 ES Meat Premiums - Bovines 2006 On-the-spot control weaknesses - insufficent or inadequate quality of control - inadequate control FLAT RATE 5,00 EUR 1 379 600,32 4 082,25 1 375 518,07 ES Fruit and Vegetables - Operational Programmes 2006 Deficiencies in the environmental management of packaging ONE-OFF EUR 2 672 816,95 0,00 2 672 816,95 ES Fruit and Vegetables - Operational Programmes 2007 Deficiencies in the environmental management of packaging ONE-OFF EUR 16 985 313,14 0,00 16 985 313,14 ES Fruit and Vegetables - Operational Programmes 2008 Deficiencies in the environmental management of packaging ONE-OFF EUR 17 594 421,01 0,00 17 594 421,01 ES Meat Premiums - Bovines 2006 On-the-spot control weaknesses FLAT RATE 2,00 EUR  187 589,74 0,00  187 589,74 ES Olive Oil - Production Aid 2003 Deficiencies in the controls of yields FLAT RATE 2,00 EUR 21 570,64 0,00 21 570,64 ES Olive Oil - Production Aid 2003 Incorrect technical tolerances leading to non respect of Olive GIS requirements the first year of application FLAT RATE 5,00 EUR 4 462,77 0,00 4 462,77 ES Olive Oil - Production Aid 2004 Correction of effect of flat rate correction on one-off correction ONE-OFF EUR 166 246,08 0,00 166 246,08 ES Olive Oil - Production Aid 2004 Deficiencies in the controls of yields FLAT RATE 2,00 EUR 16 844 579,61 0,00 16 844 579,61 ES Olive Oil - Production Aid 2004 Incorrect calculation of sanctions ONE-OFF EUR 5 230 671,00 0,00 5 230 671,00 ES Olive Oil - Production Aid 2004 Incorrect technical tolerances leading to non respect of Olive GIS requirements the first year of application FLAT RATE 5,00 EUR 5 678 034,36 0,00 5 678 034,36 ES Olive Oil - Production Aid 2005 Correction of effect of flat rate correction on one-off correction ONE-OFF EUR 78 467,60 0,00 78 467,60 ES Olive Oil - Production Aid 2005 Deficiencies in the controls of yields FLAT RATE 2,00 EUR 19 830 448,92 0,00 19 830 448,92 ES Olive Oil - Production Aid 2005 Incorrect calculation of sanctions ONE-OFF EUR 3 923 380,00 0,00 3 923 380,00 ES Olive Oil - Production Aid 2005 Incorrect technical tolerances leading to non respect of Olive GIS requirements the first year of application FLAT RATE 5,00 EUR 89 880,78 0,00 89 880,78 ES Olive Oil - Production Aid 2006 Correction of effect of flat rate correction on one-off correction ONE-OFF EUR 11 060,06 0,00 11 060,06 ES Olive Oil - Production Aid 2006 Deficiencies in the controls of yields FLAT RATE 2,00 EUR 19 030 403,00 0,00 19 030 403,00 ES Olive Oil - Production Aid 2006 Incorrect calculation of sanctions ONE-OFF EUR  553 003,00 0,00  553 003,00 ES Olive Oil - Production Aid 2006 Incorrect technical tolerances leading to non respect of Olive GIS requirements the first year of application FLAT RATE 5,00 EUR 10 623,55 0,00 10 623,55 TOTAL (ES) EUR  115 843 350,82 4 082,25  115 839 268,57 FR Direct Payments 2007 Weaknesses in the administrative procedure ONE-OFF EUR  724 823,68 0,00  724 823,68 FR Direct Decoupled Aid (single payment scheme - SPS) 2008 Weaknesses in the administrative procedure ONE-OFF EUR  872 782,68 0,00  872 782,68 FR Decoupled Direct Aids 2009 Weaknesses in the administrative procedure ONE-OFF EUR  727 988,33 0,00  727 988,33 TOTAL (FR) EUR 2 325 594,69 0,00 2 325 594,69 GB Export refunds - Other 2006 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR  339,41 0,00  339,41 GB Export refunds - Non-Annex I 2006 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR 1 551,62 0,00 1 551,62 GB Export refunds - Sugar and isoglucose 2006 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR 2 957,78 0,00 2 957,78 GB Export refunds - Other 2007 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR  224,14 0,00  224,14 GB Export refunds - Non-Annex I 2007 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR 1 024,64 0,00 1 024,64 GB Export refunds - Sugar and isoglucose 2007 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR 1 953,22 0,00 1 953,22 GB Export refunds - Sugar and isoglucose 2008 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR  153,04 0,00  153,04 GB Export refunds - Other 2008 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR 17,57 0,00 17,57 GB Export refunds - Non-Annex I 2008 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR 80,28 0,00 80,28 GB Export refunds - Sugar and isoglucose 2009 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR 7,57 0,00 7,57 GB Export refunds - Other 2009 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR 0,87 0,00 0,87 GB Export refunds - Non-Annex I 2009 Weaknesses in the procedure for certification of exit FLAT RATE 5,00 EUR 3,97 0,00 3,97 GB Fruit and Vegetables - Operational Programmes 2006 Deficiencies in key controls on recognition and operational programmes FLAT RATE 5,00 EUR  508 223,82 0,00  508 223,82 GB Fruit and Vegetables - Operational Programmes 2006 Deficiencies in key controls on recognition and operational programmes ONE-OFF EUR 6 171 594,78 0,00 6 171 594,78 GB Fruit and Vegetables - Operational Programmes 2007 Deficiencies in key controls on recognition and operational programmes FLAT RATE 5,00 EUR  999 359,83 0,00  999 359,83 GB Fruit and Vegetables - Operational Programmes 2007 Deficiencies in key controls on recognition and operational programmes ONE-OFF EUR 12 135 684,18 0,00 12 135 684,18 GB Fruit and Vegetables - Operational Programmes 2008 Deficiencies in key controls on recognition and operational programmes ONE-OFF EUR 6 589 732,17 0,00 6 589 732,17 GB Fruit and Vegetables - Operational Programmes 2008 Deficiencies in key controls on recognition and operational programmes FLAT RATE 5,00 EUR  542 656,97 0,00  542 656,97 GB Exceptional support measures 2009 Rendering and transport costs unduly charged to the EU budget; dead animals claimed for EU financing ONE-OFF EUR  284 317,36 0,00  284 317,36 TOTAL (GB) EUR 27 239 883,22 0,00 27 239 883,22 GR Additional Amounts of Aid 2008 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 3 685 863,71 0,00 3 685 863,71 GR Other Direct Aid - Sugar - other than Export refunds 2008 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR  130 504,79 0,00  130 504,79 GR Other Direct Aid - Direct Payments 2008 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 1 497 576,86 0,00 1 497 576,86 GR Other Direct Aid - Cotton 2008 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 9 155 093,09 0,00 9 155 093,09 GR Other Direct Aid - Article 69 of Reg.1782/2003 - except Ovines and Bovines 2008 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 3 310 395,31 0,00 3 310 395,31 GR Direct Decoupled Aid (single payment scheme - SPS) 2008 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 91 632 386,41 0,00 91 632 386,41 GR Other Direct Aids 2009 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 5 928,18 0,00 5 928,18 GR Other Direct Aid - Article 69 of Reg.1782/2003 - except Ovines and Bovines 2009 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 1 407,54 0,00 1 407,54 GR Additional Amounts of Aid 2009 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 2 668,68 0,00 2 668,68 GR Decoupled Direct Aids 2009 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR  810 049,67 0,00  810 049,67 GR Olive Oil - Production Aid 2004 Weaknesses in the controls of mills and in the olive cultivation GIS FLAT RATE 10,00 EUR  193 490,20 0,00  193 490,20 GR Olive Oil - Production Aid (2007+) 2005 Weaknesses in the controls of mills and in the olive cultivation GIS FLAT RATE 15,00 EUR  283 443,46 0,00  283 443,46 GR Olive Oil - Production Aid (2007+) 2005 Weaknesses in the controls of mills and in the olive cultivation GIS FLAT RATE 10,00 EUR 43 471 909,07 0,00 43 471 909,07 GR Olive Oil - Production Aid (2007+) 2006 Weaknesses in the controls of mills and in the olive cultivation GIS FLAT RATE 10,00 EUR  447 353,51 0,00  447 353,51 GR Olive Oil - Production Aid (2007+) 2006 Weaknesses in the controls of mills and in the olive cultivation GIS FLAT RATE 15,00 EUR 89 134 155,41  215 120,80 88 919 034,62 GR Olive Oil - Financement GIS 2004 Ineligible expenditures concerning activities carried out after 31 October 2003 ONE-OFF EUR 3 437 468,51 0,00 3 437 468,51 GR Olive Oil - Financement GIS 2006 Ineligible expenditures concerning activities carried out after 31 October 2003 ONE-OFF EUR  263 620,00 0,00  263 620,00 TOTAL (GR) EUR  247 443 305,60  215 120,80  247 228 184,80 IT Public Storage - Sugar 2005 Booking the sugar intake in 2005 not subject to physical movement ONE-OFF EUR  797 560,00 0,00  797 560,00 IT Public Storage - Sugar 2006 35 % increase in storage costs FLAT RATE 10,00 EUR  171 418,00 0,00  171 418,00 IT Public Storage - Sugar 2006 Late inventory controls FLAT RATE 5,00 EUR  781 044,00 0,00  781 044,00 IT Public Storage - Sugar 2007 35 % increase in storage costs FLAT RATE 10,00 EUR  182 006,00 0,00  182 006,00 IT Public Storage - Sugar 2008 35 % increase in storage costs FLAT RATE 10,00 EUR  111 062,00 0,00  111 062,00 IT Public Storage - Sugar 2009 35 % increase in storage costs FLAT RATE 10,00 EUR 34 547,00 0,00 34 547,00 TOTAL (IT) EUR 2 077 637,00 0,00 2 077 637,00 NL Fruit and Vegetables - Operational Programmes 2006 Ineligible costs for printing on packages and expenditures of a producer organisation with decentralised marketing ONE-OFF EUR 5 166 882,80 0,00 5 166 882,80 NL Fruit and Vegetables - Operational Programmes 2007 Ineligible costs for printing on packages and expenditures of a producer organisation with decentralised marketing ONE-OFF EUR 10 543 404,52 0,00 10 543 404,52 NL Fruit and Vegetables - Operational Programmes 2008 Ineligible costs for printing on packages and expenditures of a producer organisation with decentralised marketing ONE-OFF EUR 6 981 120,47 0,00 6 981 120,47 TOTAL (NL) EUR 22 691 407,79 0,00 22 691 407,79 PT Other Direct Aid - Bovines 2007 Weeknesses established in the functioning of IT system ONE-OFF EUR  415 669,10 0,00  415 669,10 PT Other Direct Aid - Bovines 2008 Weeknesses established in the functioning of IT system ONE-OFF EUR  304 813,73 0,00  304 813,73 TOTAL (PT) EUR  720 482,83 0,00  720 482,83 RO Other Direct Aid - Energy Crops 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks FLAT RATE 10,00 EUR 6 694,99 0,00 6 694,99 RO Other Direct Aid - Energy Crops 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks ONE-OFF EUR  108 740,61 0,00  108 740,61 RO Other Direct Aids 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks ONE-OFF EUR 52 831,05 0,00 52 831,05 RO Decoupled Direct Aids 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks FLAT RATE 10,00 EUR  489 527,30 0,00  489 527,30 RO Decoupled Direct Aids 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks ONE-OFF EUR 38 620 445,36 0,00 38 620 445,36 TOTAL (RO) EUR 39 278 239,32 0,00 39 278 239,32 TOTAL (6701) EUR  478 526 747,31  219 203,05  478 307 544,26 TOTAL (6701) DKK  933 064,93 0,00  933 064,93 BUDGET ITEM 6711 BG Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in the functioning of LPIS-GIS FLAT RATE 10,00 EUR 1 204 509,85 0,00 1 204 509,85 BG Rural Development EAFRD Complement to direct payment (2007-2013) 2009 Weaknesses in the functioning of LPIS-GIS and on-the-spot controls FLAT RATE 5,00 EUR 2 490 360,23 0,00 2 490 360,23 TOTAL (BG) EUR 3 694 870,08 0,00 3 694 870,08 GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 3 154 596,63 0,00 3 154 596,63 GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR 8 414 084,26 0,00 8 414 084,26 GR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Incorrect information in the LPIS/GIS and weaknesses in the on-the-spot controls FLAT RATE 5,00 EUR  597 155,10 0,00  597 155,10 TOTAL (GR) EUR 12 165 835,99 0,00 12 165 835,99 RO Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks FLAT RATE 10,00 EUR 7 246 383,51 0,00 7 246 383,51 RO Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks ONE-OFF EUR 10 512 529,35 0,00 10 512 529,35 RO Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks ONE-OFF EUR  877 717,21 0,00  877 717,21 RO Rural Development EAFRD Complement to direct payment (2007-2013) 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks FLAT RATE 10,00 EUR 10 975 412,09 0,00 10 975 412,09 RO Rural Development EAFRD Complement to direct payment (2007-2013) 2009 Weaknesses in functioning of LPIS-GIS, in the performance of the on-the-spot/field visits following administrative cross-checks ONE-OFF EUR 6 008 420,75 0,00 6 008 420,75 TOTAL (RO) EUR 35 620 462,91 0,00 35 620 462,91 TOTAL (6711) EUR 51 481 168,98 0,00 51 481 168,98 BUDGET ITEM 05070107 DE Irregularities 2009 Reimbursement concerning irregularity cases ONE-OFF EUR 508 165,76 0,00 508 165,76 TOTAL (DE) EUR 508 165,76 0,00 508 165,76 TOTAL (05070107) EUR 508 165,76 0,00 508 165,76